Title: To Alexander Hamilton from William S. Smith, 31 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Union Brigade march 31st. 1800.
          
          Agreably to your request, I have had Abner B. Chapel of the 13th. mustered, and enclose the necessary Certificate Signed by the surgeon and the officer Commanding the Regiment, it is arranged I believe conformable to the Contents of your Letter of the 26th. supposing you might wish to file the original papers, I return them and have the Honor to be with great respect—Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt Colo. of ye. 12th.
          
        